PER CURIAM.
The appellant, Veterans Loan Authority, a body politic and corporate of the State of New Jersey, has brought this appeal from a final judgment of the circuit court in favor of appellee, Margaret Mary Gro-gan.
The appellant has not brought us a record of the testimony and evidence before the trial judge; we therefore affirm the judgment upon the authority of Short v. Short, Fla.App.1964, 162 So.2d 538, and McEachin v. McEachin, Fla.App.1963, 154 So.2d 894, 898.
We have considered appellant’s point directed to the court’s discretion in setting aside a default judgment against the appellee and hold that no error has been demonstrated. See Florida Investment Enterprises, Inc. v. Kentucky Co., Fla.App.1964, 160 So.2d 733.
Affirmed.